 


109 HR 590 IH: To provide for the Secretary of Veterans Affairs to conduct a pilot program to determine the effectiveness of contracting for the use of private memory care facilities for veterans with Alzheimer’s Disease.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 590 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Reynolds introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for the Secretary of Veterans Affairs to conduct a pilot program to determine the effectiveness of contracting for the use of private memory care facilities for veterans with Alzheimer’s Disease. 
 
 
1.Department of Veterans Affairs pilot program of use of private memory care facilities for veterans with Alzheimer’s Disease 
(a)Pilot programThe Secretary of Veterans Affairs shall conduct a pilot program to determine the effectiveness of contracting with private memory care facilities to provide needed services for veterans suffering from Alzheimer’s Disease as an alternative to the provision by the Secretary of inpatient care or home health care for such veterans. 
(b)Scope of pilot program 
(1)The pilot program shall be conducted through five medical centers of the Veterans Health Administration selected by the Secretary for such purpose. 
(2)The program shall be conducted during fiscal years 2005 and 2006. 
(3)Under the pilot program, the Secretary may contract for services for eligible veterans from private memory care facilities. Any such contract shall be entered into in the same manner as applies to contracts under section 1703 of title 38, United States Code. 
(c)ReportUpon the conclusion of the pilot program, the Secretary shall submit to Congress a report providing the results of the pilot program. The report shall be submitted not later than 90 days after the end of the pilot program. The Secretary shall include in the report the following: 
(1)The Secretary’s assessment of the benefits to veterans of the pilot program. 
(2)The Secretary’s assessment of the effect of the pilot program on the Department of Veterans Affairs, including the effect on delivery of health care to veterans suffering from Alzheimer’s disease or related memory disorders. 
(3)Any other findings and conclusions of the Secretary with respect to the pilot program. 
(4)Any recommendations of the Secretary for— 
(A)continuation of the pilot program; 
(B)extension of the pilot program to other service regions or to all service regions of the Department of Veterans Affairs; or 
(C)for making the authority to enter into contracts as described in subsection (b)(3) a permanent authority under section 1703 of title 38, United States Code. 
(d)Memory care facilitiesFor purposes of this section, the term memory care facility means a facility that provides specialized services and housing that are tailored to the individual needs of those suffering from Alzheimer’s disease or related memory disorders. 
 
